Exhibit 99.1 AMCOL International Corporation (NYSE: ACO) Reports Third Quarter Results HOFFMAN ESTATES, IL(Marketwire - October 28, 2011) - For the third quarter of 2011, AMCOL International Corporation (NYSE: ACO) generated diluted earnings per share attributable to its shareholders from continuing operations of $0.63 per share versus $0.55 per share in the prior year's quarter. Net income was $0.60 per diluted share for the quarter, reflective of the sale of our domestic contracting services business in the third quarter of 2011. Net sales increased 8.4% to $248.0 million for the 2011 third quarter, as compared to $228.8 million for the 2010 period. Gross profits increased 21.8% while gross margins increased 310 basis points to 28.6%. Our gross profit in the third quarter of 2011 includes $1.5 million ($0.05 per share) of one-time reductions of our chromite mining costs. Operating profit increased 19.3% with operating margins increasing by 100 basis points to 10.9%. The aforementioned reduction in mining costs accounted for 60 basis points of the increase. In the prior year's results, Other income, net included gains of $0.05 per share whereas this quarter's amount is minimal. The difference results from foreign currency management programs which have reduced the impact of changes in foreign currency exchange rates in the current quarter. Our effective tax rate increased in the quarter as compared to the prior year's quarter due to differences in non-recurring, discrete items between the two periods. Our income from joint-ventures and affiliates includes income of $0.07 per share associated with the sale of our ownership interest in our Belgian joint-venture. During the current quarter, our start-up chromite operations generated earnings of $0.08 per share, inclusive of the $0.05 per share benefit previously mentioned. For the remainder of fiscal 2011, we expect our chromite operations to generate less than $0.02 per share of net income for AMCOL shareholders. "Sales for the quarter were generally in line with our expectations, and we were pleased with the improvement in gross margin for all business segments the key factor leading to improved earnings for the quarter," said Ryan McKendrick, AMCOL President and Chief Executive Officer. "Our Minerals and Materials segment generated 12% revenue growth versus prior year Q3 with significant gross margin improvement both sequentially and in comparison to the prior year's period. Both domestic and Asian metalcasting businesses experienced top line growth while maintaining gross margins. In addition, the turn-around in our personal care products business unit, which incurred a substantial loss in the 2010 period, was a factor in the overall improvement in gross margin. Our chromite business also contributed nicely in the quarter both in top line sales as well as profit contribution exceeding our expectations. The improved results for chromite were a result of our ability to selectively mine chromite ore that is more consistent with our original quality expectations and is thus more suitable to the existing manufacturing process. We are proceeding with the planned improvements to our manufacturing process to accommodate varying chromite ore quality likely to be encountered in the future. This will result in some down time in the near-term and affect the short-term profitability of our chromite business," continued McKendrick. "The Environmental segment generated a small sales increase over Q3 2010, as increases in building materials and drilling products business were somewhat offset by a decline in lining technologies sales. Gross margin of 31% for the segment improved both sequentially as well as compared to Q3 2010. The building materials group continues to perform well based on new product introductions and a strong market position in several areas where construction activity is relatively stable. Price increases in the domestic lining technologies market have started to show some positive effect their gross margins have improved both sequentially and versus Q3 2010. However, the improvement in domestic margin was partially offset by lower margins in Europe. Our European contracting business also incurred a bad debt expense of approximately $1.1 million for the quarter associated with insolvency of a general contractor for whom we were performing work. In the US, we have exited the contracting business," McKendrick added. McKendrick continued, "Our Oilfield Services segment experienced a 21.8% increase in sales revenue as compared to Q3 2010, with gross margin exceeding 30% for the quarter a 5 percentage point sequential margin improvement. Coiled tubing services, largely associated with hydraulic fracturing in various shale formations, was a large contributor to the growth. Our Pipeline Services business is also becoming an important contributor to the product mix, and accounted for 22% of the growth in the segment as compared to Q3 2010. This service focuses on pipeline maintenance and integrity testing utilizing our specialized technology designed to handle high volumes of solids discharged from pipelines during cleaning operations." "The outlook for our major business units remains largely positive. Metalcasting is expected to remain stable as demand for automobiles, agricultural equipment, and machinery drives demand for castings. Demand for our pet products is expected to strengthen as consumers shift their preferences to private label brands supplied by major retailers. Despite the low level of non-residential construction activity, we expect our building materials group to continue performing well based on a broad portfolio of new products. Although the market for lining technologies is under pressure, we are improving margins and maintaining a strong position in the market. In Oilfield Services, we are positioned well to participate in the fast growing hydraulic fracturing segment, while continuing to develop and deploy specialized technologies for pipeline services and water treatment. Our major customers are expecting deep water drilling activity in the Gulf of Mexico to increase in 2012 as permitting requirements become better defined. This should translate into an increase in activity for our filtration services as we move into 2012. In summary, we will continue to focus on positioning AMCOL to succeed within business segments that we know well," he concluded. STATEMENT OF OPERATIONS HIGHLIGHTS: The statement of operations highlights are supported by the quarterly segment results schedules included in this press release. The following comments relate to our results for the current quarter as compared to the same quarter in the prior year, unless otherwise noted. Net sales: Net sales increased $19.2 million or 8.4%. Minerals & Materials: The majority of the revenue improvement was due to increased volumes, principally in our domestic and Asian metalcasting markets, and our relatively new chromite product offerings. These metalcasting markets continue to experience an increase in demand resulting from automobile and heavy equipment castings. Environmental: The revenue increase resulted primarily from favorable foreign currency exchange rate movements as European currencies strengthened against the U.S. dollar. Organic revenue growth in Europe, partly resulting from the introduction of new product offerings, was offset by revenue decreases in the rest of the world due to decreases in our lining technologies business. Oilfield Services: The growth in revenue occurred primarily in our domestic businesses, especially coil tubing, well-testing and pipeline services. Our coil tubing business continues to benefit from investments we've made in that business by expanding our service capacity in addition to growth in the Texas shale regions. Our well-testing and pipeline services also experienced increased demand as customers seek to improve production in existing assets. Our domestic filtration revenues suffered significantly this quarter due to depressed offshore activity resulting from the low amount of drilling permits being issued in the Gulf of Mexico. Regarding our foreign operations, revenues in Australia decreased (due to a large customer contract that ended in Q3 2010) while all other foreign businesses experienced revenue growth. Transportation: Nearly all of the revenue increase was due to increased fuel-surcharges. This segment continues to see an increase in services being provided to divisions of our domestic businesses, principally our metalcasting and pet products groups; these intercompany revenues are eliminated in the corporate segment. Gross profit: Gross profit increased $12.7 million, or 21.8%. Gross margins also increased, by 310 basis points to 28.6%. Minerals & Materials: Gross profit increased by 35.6% or $8.5 million. Approximately $1.5 million of this increase is attributable to the one-time reduction of our chromite mining costs. Another significant contributor to the increase is the turn-around in our personal care products business, which generated significant gross profit losses in Q3 2010. Finally, our chromite operations generated increased gross profits this quarter due to better production yields resulting from selectively mining ore which better suits our current production capabilities. Environmental: Gross profits and gross margins increased slightly in this segment. Gross margin increases in our domestic business, led by improved product offerings in our building materials products and selling price increases in our lining technologies business, were dampened by decreases in our European businesses, which suffered due to production cost increases and lower margin contracting services work. Oilfield Services: Gross profit and gross margins increased due to leverage from increased sales in our domestic coil tubing, pipeline and well testing services. Our foreign operations also increased gross margins, most notably in Malaysia and Nigeria. These increases were partially offset by gross margin decreases in our domestic filtration business, a high fixed cost business. Selling, general and administrative expenses (SG&A): The 23.4% increase in SG&A results from increased expenses across all businesses. Excluding gains and losses on market invested securities in our Corporate segment and a bad debt in our Environmental segment, SG&A expenses would have increased 16.3%. Our Corporate segment provides certain investments to fund long-term benefit programs, and these investments fluctuate with the value of the underlying securities. We had a large bad debt expense from a European customer who declared bankruptcy in the third quarter of 2011. Each of the segments experienced compensation and related benefit increases in addition to increases in certain categories of expenses, such as commissions, that generally increase with increased sales. Other, net: Other, net is comprised of our gains and losses on foreign currency transactions and the corresponding derivative instruments used to hedge those transactions. The income from these transactions decreased significantly in the third quarter of 2011 due to the increased amount and effectiveness of derivatives used to mitigate the effect of the foreign currency transactions. Income tax expense: Our income tax expense and effective tax rate increased in the quarter due to differences in discrete items recorded between the two quarters. The prior year's quarterly effective tax rate is abnormally low given the amount of favorable, discrete items recorded in that quarter. Income from affiliates and joint ventures: We generated increased income from our affiliates and joint ventures in Q3 2011 as compared to Q3 2010 due to a gain recorded on the sale of our Belgian joint-venture. Income (loss) on discontinued operations: In the third quarter of 2011, we sold our domestic contracting services business within our Environmental segment. All amounts generated from this business are now included within our losses from discontinued operations. FINANCIAL POSITION AND CASH FLOW HIGHLIGHTS: We compare several components of our balance sheet using amounts as of September 30, 2011 as compared to the amounts at December 31, 2010. Our non-cash working capital increased by $46 million to support our revenue growth. We have financed this growth through long term debt, which increased by $14.2 million to $250.4 million, and greater utilization of our cash, which decreased by $17.9 million to $9.3 million. Long-term debt as a percentage of total capitalization increased 110 basis points to 38.2%. Cash flow generated from operating activities was $16.6 million through the first nine months of 2011 as compared to $35.2 million in the prior-year period. The decrease results from cash used to fund growth in working capital, principally inventory for various factors, such as the ramp-up of our chromite operations. Capital expenditures for the nine months ended September 30, 2011 were $43.8 million as compared to $37.9 million in the prior-year's period. In each of these periods, expenditures associated with our start-up chromite operations were $5.9 million and $13.6 million, respectively. In the nine months ended September 30, 2011, the majority of our capital spending occurred in our Oilfield Services and Minerals and Materials segments. Dividends through September 30, 2011 remained roughly the same over the prior-year period as our dividend has remained constant at $0.18 per quarter per share. This release should be read in conjunction with the attached unaudited, condensed, consolidated financial statements. It contains certain forward-looking statements regarding AMCOL's expected performance for future periods and actual results for such periods might materially differ. Such forward-looking statements are subject to uncertainties, which include, but are not limited to, actual growth in AMCOL's various markets, utilization of AMCOL's plants, currency exchange rates, currency devaluation, delays in development, production and marketing of new products, integration of acquired businesses, and other factors detailed from time to time in AMCOL's annual report and other reports filed with the Securities and Exchange Commission. AMCOL undertakes no duty to update any forward-looking statement to conform the statement to actual results or changes in AMCOL's expectations. AMCOL International, headquartered in Hoffman Estates, IL, develops and markets a wide range of mineral and technology based products and services for use in various industrial, environmental and consumer applications. AMCOL is the parent company of American Colloid Company, CETCO (Colloid Environmental Technologies Company), CETCO Oilfield Services Company and the transportation operations, Ameri-co Carriers, Inc. and Ameri-co Logistics, Inc. AMCOL's common stock is traded on the New York Stock Exchange under the symbol ACO. AMCOL's web address is www.amcol.com. AMCOL's quarterly quarter conference call will be available live today at 11 a.m. ET on the AMCOL website via webcast or by dialing 1.877.240.9772. AMCOL INTERNATIONAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (In thousands, except per share data) Nine Months Ended Three Months Ended September 30, September 30, Continuing Operations Net sales $ Cost of sales Gross profit General, selling and administrative expenses Operating profit Other income (expense): Interest expense, net ) Other, net 83 ) Income before income taxes and income (loss) from affiliates and joint ventures Income tax expense Income before income (loss) from affiliates and joint ventures Income (loss) from affiliates and joint ventures Net income (loss) from continuing operations Discontinued Operations Income (loss) on discontinued operations ) Net income (loss) Net income (loss) attributable to noncontrolling interests 48 ) 44 ) Net income (loss) attributable to AMCOL shareholders $ Weighted average common shares outstanding Weighted average common and common equivalent shares outstanding Earnings per share attributable to Amcol International Corporation Basic earnings (loss) per share: Continuing operations $ Discontinued operations ) ) ) - Net income $ Diluted earnings (loss) per share: Continuing operations $ Discontinued operations ) ) ) - Net income $ Dividends declared per share $ AMCOL INTERNATIONAL CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) ASSETS September 30, December 31, (unaudited) * Current assets: Cash and equivalents $ $ Accounts receivable, net Inventories Prepaid expenses Deferred income taxes Income tax receivable Other Total current assets Noncurrent assets: Property, plant, equipment, mineral rights and reserves: Land Mineral rights Depreciable assets Less: accumulated depreciation and depletion Goodwill Intangible assets, net Investments in and advances to affiliates and joint ventures Available-for-sale securities Deferred income taxes Other assets Total noncurrent assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued income taxes Accrued liabilities Total current liabilities Noncurrent liabilities: Long-term debt Pension liabilities Deferred compensation Other long-term liabilities Total noncurrent liabilities Shareholders' Equity: Common stock Additional paid in capital Retained earnings Accumulated other comprehensive income ) Less: Treasury stock ) ) Total AMCOL shareholders' equity Noncontrolling interest Total equity Total Liabilities and Shareholders' Equity $ $ * Condensed from audited financial statements. AMCOL INTERNATIONAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (In thousands) Nine Months Ended September 30, Cash flow from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation, depletion, and amortization Other non-cash charges Changes in assets and liabilities, net of effects of acquisitions: Decrease (increase) in current assets ) ) Decrease (increase) in noncurrent assets ) Increase (decrease) in current liabilities Increase (decrease) in noncurrent liabilities ) Net cash provided by (used in) operating activities Cash flow from investing activities: Capital expenditures ) ) Investments in and advances to affiliates and joint ventures ) ) Proceeds from sale of joint ventures - Other Net cash (used in) investing activities ) ) Cash flow from financing activities: Net change in outstanding debt Purchase of noncontrolling interest - ) Proceeds from sales of treasury stock Dividends ) ) Excess tax benefits from stock-based compensation Net cash provided by (used in) financing activities ) Effect of foreign currency rate changes on cash Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ AMCOL INTERNATIONAL CORPORATION SEGMENT RESULTS (unaudited) QUARTER-TO-DATE Minerals and Materials Three Months Ended September 30, 2011 vs. 2010 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % % General, selling and administrative expenses % % % Operating profit % % % Three Months Ended September 30, Environmental 2011 vs. 2010 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % % General, selling and administrative expenses % % % Operating profit % % ) -12.2 % Three Months Ended September 30, Oilfield Services 2011 vs. 2010 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % % General, selling and administrative expenses % % % Operating profit % % % Three Months Ended September 30, Transportation 2011 vs. 2010 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % % General, selling and administrative expenses % % % Operating profit % % 16 % Three Months Ended September 30, Corporate 2011 vs. 2010 (Dollars in Thousands) Intersegment shipping sales $ ) $ ) $ ) Intersegment shipping costs ) ) ) Gross profit (loss) ) - ) General, selling and administrative expenses % Operating loss ) ) ) % AMCOL INTERNATIONAL CORPORATION SEGMENT RESULTS (unaudited) YEAR-TO-DATE Minerals and Materials Nine Months Ended September 30, 2011 vs. 2010 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % % General, selling and administrative expenses % % % Operating profit % % % Nine Months Ended September 30, Environmental 2011 vs. 2010 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % % General, selling and administrative expenses % % % Operating profit (loss) % % % Nine Months Ended September 30, Oilfield Services 2011 vs. 2010 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % % General, selling and administrative expenses % % % Operating profit % % % Nine Months Ended September 30, Transportation 2011 vs. 2010 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % % General, selling and administrative expenses % % % Operating profit % % ) -2.2 % Nine Months Ended September 30, Corporate 2011 vs. 2010 (Dollars in Thousands) Intersegment sales $ ) $ ) $ ) Intersegment cost of sales ) ) ) Gross profit (loss) ) - ) General, selling and administrative expenses % Operating loss ) ) ) % AMCOL INTERNATIONAL CORPORATION SUPPLEMENTARY INFORMATION (unaudited) QUARTER-TO-DATE Composition of Sales by Geographic Region Three Months Ended September 30, 2011 Americas EMEA Asia Pacific Total Minerals & Materials % Environmental % Oilfield Services % Transportation % Total - current year's period % Total from prior year's comparable period % Three Months Ended September 30, 2011 vs. Three Months Ended September 30, 2010 Base Business Acquisitions Foreign Exchange Total Percentage of Revenue Growth by Component Minerals & Materials % Environmental -0.2 % Oilfield Services % Transportation -2.2
